Execution Copy




Exhibit 10.9

LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”) is entered into as of July 15, 2011, by
and between ISATORI TECHNOLOGIES, INC., a Colorado corporation (the “Borrower”),
and BREAKWATER STRUCTURED GROWTH OPPORTUNITIES FUND, L.P., a Delaware limited
partnership (the “Lender”), with respect to the following facts:

A.

Borrower has requested that the Lender agree to make Borrower loans in the
aggregate face amount of $2,050,000 (subject to original issue discount) subject
to satisfaction of certain funding conditions, the proceeds of which will be
used for (i) working capital for business operations, and (iii) fees and
expenses related to the transactions contemplated by this Agreement.

B.

To provide assurance and security for the repayment of the loans and other
Obligations of Borrower hereunder, Borrower will provide or will cause to be
provided to Lender a security interest in all of its assets pursuant to the
terms of this Agreement.

NOW, THEREFORE, FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
LOAN

1.1

Initial Term Loan.  Subject to the terms and conditions of this Agreement, on
the Closing Date, Lender agrees to make a term loan (the “Initial Term Loan”) to
Borrower which shall be evidenced by a Senior Subordinated Promissory Note, in
the form of Exhibit A hereto and incorporated herein by this reference (the
“Initial Note”).  Borrower understands and agrees that the Initial Note will be
subject to an original issue discount so that the face amount of the Initial
Note will be $1,025,000 while the amount actually funded by Lender will be
$850,000 (exclusive of fees and other charges payable by Borrower at closing).
 Payments of interest and principal on the Initial Term Loan will be as set
forth in the Initial Note.

1.2

Second Term Loan.  Subject to the terms and conditions of this Agreement, Lender
may make an additional term loan (the “Second Term Loan”) to Borrower upon the
request of Borrower and approval of Lender following the Closing Date.  The
Second Term Loan, if any, shall be evidenced by a Senior Subordinated Promissory
Note, in substantially the same form as Exhibit B hereto and incorporated herein
by this reference (the “Second Note”).  In the event that Borrower wishes Lender
to make the Second Term Loan, Borrower shall give to Lender irrevocable notice
of a request for the Second Term Loan in writing on a business day that is at
least ten (10) business days prior to the date of the proposed Second Term Loan
(the “Second Note Funding Request”).  Lender shall have the right to accept or
refuse to make the Second Term Loan in its sole and absolute discretion.
 Lender’s obligation to fund the Second Term Loan shall be subject to
satisfaction by Borrower of the conditions precedent described in Article II of
this Agreement.  Borrower understands and agrees that the Second Note will be
subject to an original issue discount so that the face amount of the Second Note
will be $1,025,000 while the amount actually funded by Lender will be $850,000
(exclusive of fees and other charges payable by Borrower at closing of the
Second Term Loan).  Payments of interest and principal on the Second Term Loan
will be as set forth in the Second Note.  Notwithstanding anything to the
contrary contained herein, Borrower may request that the amount of the Second
Term Loan be less than the amounts specified above, in which case the face
amount of the Second Note and the amount actually funded by Lender (exclusive of
fees and charges payable at closing of the Second Term Loan) will be reduced
proportionately (and the payments thereunder adjusted to fully-amortize over
thirty-six (36) months following the funding).

1.3

Maturity Date; Payments and Interest.  The Initial Note and Second Note, if any
(collectively, the “Notes”), shall accrue interest, and Borrower shall make
scheduled principal and interest payments on the Notes, in accordance with the
terms specified in the Initial Note and the Second Note, the forms of which are
attached hereto as Exhibits A and B, respectively.





--------------------------------------------------------------------------------

Execution Copy




1.4

Lender Fees and Expenses.

(a)

Borrower has previously paid a non-refundable deposit of $20,000 to Lender for
certain costs incurred by Lender in connection with the transactions
contemplated by this Agreement.  Borrower has also paid to Lender an initial
legal deposit of $15,000 (in addition to the non-refundable deposit described
above) for legal costs and expenses of Lender to be incurred in connection with
the preparation of this Agreement and related documentation.  In addition to the
foregoing, Borrow agrees that it will reimburse Lender for Lender’s reasonable
out-of-pocket expenses incurred in connection with its due diligence, as well as
Lender’s legal costs and expenses, and other similar costs incurred in
connection with the preparation of this Agreement and related documentation and
the closing of the transactions contemplated hereby and the deposits previously
paid by Borrower shall be credited against such costs and expenses.  Any such
costs and expenses in excess of the deposit amounts shall be deducted by Lender
from the Initial Term Loan proceeds (and, if applicable, the Second Term Loan
proceeds) on the Closing Date (or the closing of the funding of the Second Term
Loan).  Notwithstanding the foregoing or Section 7.2 of this Agreement, Lender
agrees that Borrower shall not be responsible for legal costs or expenses of
Lender relating to the negotiating and execution of this Agreement and the
Credit Documents in excess of $25,000 in the aggregate (i.e., $10,000 in excess
of the deposit paid by Borrower)

(b)

In addition to the $35,000 of deposits and reimbursement of legal costs and
expenses described above, (i) on the Closing Date Borrowers shall pay to Lender
or its designee an origination fee in the amount of $30,750 (three percent (3%)
of the face amount of the Initial Note); and (ii) on the closing of the funding
of the Second Term Loan, if any, Borrower shall pay to Lender or its designee an
origination fee in the amount of three percent (3%) of the face amount of the
Second Note.

1.5

Payments by Borrower.  All payments (including prepayments) to be made by
Borrower on account of principal, interest, fees and other amounts required
hereunder or under the Notes shall be made without set-off, recoupment or
counterclaim, and shall, except as otherwise expressly provided herein, be made
in U.S. dollars and on the date specified for payment.

1.6

Net Payments.  Any and all payments by Borrower to Lender under this Agreement
or under the Notes shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto.

1.7

Warrants.  On the Closing Date of the Initial Term Loan, Borrower will issue to
Lender a warrant representing the right to acquire three percent (3%) of the
fully diluted shares of Borrower’s Common Stock (the “Initial Warrant”), and on
the Closing Date of the Second Term Loan, if any, Borrower will issue to Lender
a warrant representing the right to acquire an additional three percent (3%) of
the fully diluted shares of Borrower’s Common Stock (the “Second Warrant”).  The
Initial Warrant and the Second Warrant shall be substantially in the form
attached hereto as Exhibit D and incorporated herein by this reference.

ARTICLE II
CONDITIONS PRECEDENT

2.1

Conditions of Initial Term Loan.  The obligation of the Lender to extend the
Initial Term Loan is subject to the condition that the Lender shall have
received on or before the Closing Date all of the following, in form and
substance satisfactory to the Lender, with sufficient original counterparts for
the Lender (except for the Initial Note, for which only one original shall be
required to be delivered), duly executed by all parties thereto to be delivered
electronically at on the Closing Date with hard copies to follow promptly after
the Closing Date if not delivered on the Closing Date:

(a)

Loan Agreement, Initial Note and Other Documents.  This Agreement, the Initial
Note, the Security Agreement, and the Initial Warrant;

(b)

Officer’s Certificates; Resolutions; Incumbency.  A certificate of the President
and Chief Financial Officer of Borrower, certifying:  (i) the names and true
signatures of the officers of Borrower authorized





2




--------------------------------------------------------------------------------

Execution Copy




to execute, deliver and perform, as applicable, this Agreement, and all other
Credit Documents to be executed and/or delivered by it hereunder; and
(ii) copies of the resolutions of the Board of Directors of Borrower approving
and authorizing the execution, delivery and performance by Borrower of this
Agreement and the other Credit Documents to be executed and/or delivered by it
hereunder; (iii) that the representations and warranties contained in
Article III hereof are true and correct in all material respects on and as of
such date, as though made on and as of such date; (iv) that no Default or Event
of Default exists; (v) copies of the resolutions of the Board of Directors
approving and authorizing Board of Director observation rights for Lender’s
representative chosen in Lender’s sole discretion; and (vi) copies of the
resolutions of the Board of Directors and shareholders approving and authorizing
Lender’s representative (who shall be chosen in Lender’s sole discretion) to
serve as a voting director on the Borrower’s Board of Directors upon the
occurrence of an Event of Default pursuant to Section 6.1(a), 6.1(d), 6.1(e),
6.1(f), 6.1(k), or the failure of Borrower to be in compliance with Section 5.16
for a period of three (3) consecutive months, until such time as Lender is paid
in full;

(c)

Pledge and Security Agreement.  A Pledge and Security Agreement (the
“Shareholder Security Agreement”) of Stephen Adele and Stephen Adele
Enterprises, who own over 80% of the outstanding capital stock of the Borrower
(collectively, the “Shareholder”), securing payment and performance of
Borrower’s Obligations in the form attached hereto as Exhibit E, duly executed
by the Shareholder;

(d)

Collateral Documents.  The Collateral Documents, in appropriate form for filing
or recording, where necessary, together with:

(i)

executed original instruments and documents in forms acceptable for filing to
perfect the security interests of the Lender in accordance with Applicable Law,
including (without limitation) any filings required to be made with the United
States Patent and Trademark Office to perfect Lender’s security interest in any
copyrights or other intellectual property of Borrower;

(ii)

evidence that all other actions necessary or, in the reasonable opinion of the
Lender, desirable to perfect and protect the Liens created by the Collateral
Documents have been taken;

(iii)

to the extent not previously paid in connection with clause (i) above, funds
sufficient to pay any filing or recording tax or fee in connection with any and
all UCC financing statements;

(iv)

subject to the provisions of any subordination agreement that Lender may enter
into with Borrower’s senior revolver lender that is secured by the accounts
receivable and inventory of Borrower, agreements with all banks, securities
brokers, warehousemen, bailees, consignees and other Persons having possession
of or a Lien (other than a Permitted Lien) on any Collateral acknowledging the
Lender’s prior Lien on such Property, in form and substance acceptable to the
Lender;

(v)

such consents, estoppels, subordination agreements, collateral assignments of
leases, landlord waivers and other documents and instruments executed by
landlords, tenants and other Persons party to material contracts relating to any
Collateral as to which the Lender shall be granted a Lien, as reasonably
requested by the Lender; and

(vi)

evidence that all other actions necessary or, in the reasonable opinion of the
Lender, desirable to perfect and protect the Liens created by the Collateral
Documents, and to enhance the Lender’s ability to preserve and protect its
interests in and access to the Collateral, have been taken;

(e)

Financial Statements.  Financial statements of the Borrower, prepared in
accordance with GAAP and dated as of a date not more than ninety (90) days prior
to the Closing Date;

(f)

Other Documents.  Such other approvals, opinions, documents or materials as the
Lender may reasonably request; and

(g)

Insurance Documents.  Proof that Borrower has named Lender as an additional
insured and/or beneficiary of any existing insurance policies on the Collateral.





3




--------------------------------------------------------------------------------

Execution Copy




2.2

Conditions of the Second Term Loan.  The closing of the funding of the Second
Term Loan, if any, shall be subject to satisfactory completion of due diligence
by Lender and any internal credit approval procedures of Lender, all in Lender’s
sole and absolute discretion.  In addition, the obligation of the Lender to
extend the Second Term Loan is subject to the conditions that (i) no Material
Adverse Effect shall have occurred or shall be reasonably likely to occur, as
determined by Lender in its sole and absolute discretion, (ii) no Default or
Event of Default shall have occurred and be continuing beyond any applicable
cure period, and (iii) that the Lender shall have received on or before the
closing of such Loan all of the following, in form and substance satisfactory to
the Lender and in sufficient original counterparts for the Lender (except for
the Second Note, for which only one original shall be required to be delivered),
duly executed by all parties thereto:

(a)

Second Note and Second Warrant.  The Second Note Funding Request (at least ten
(10) business days prior to closing), the Second Note, and the Second Warrant;

(b)

Officer’s Certificates; Resolutions; Incumbency.  A certificate of the President
and Chief Financial Officer of Borrower, certifying:  (i) the names and true
signatures of the officers of Borrower authorized to execute, deliver and
perform, as applicable, the Second Note and all other Credit Documents to be
executed and/or delivered by it hereunder; and (ii) as true, complete and
current, copies of the resolutions of the Board of Directors of Borrower
approving and authorizing the execution, delivery and performance of the Second
Note and related transactions; (iii) that the representations and warranties
contained in Article III hereof are true and correct in all material respects on
and as of such date, as though made on and as of such date; and (iv) that no
Default or Event of Default exists;

(c)

Collateral Documents.  To the extent required by Lender, such Collateral
Documents or reaffirmation of Collateral Documents as Lender may reasonable
request, in appropriate form for filing or recording, where necessary, together
with:

(i)

executed original instruments and documents in form acceptable for filing to
perfect the security interests of the Lender in accordance with Applicable Law,
including (without limitation) any filings required to be made with the United
States Patent and Trademark Office to perfect Lender’s security interest in any
copyrights or other intellectual property of Borrower;

(ii)

evidence that all other actions necessary or, in the reasonable opinion of the
Lender, desirable to perfect and protect the Liens created by the Collateral
Documents have been taken;

(iii)

to the extent not previously paid in connection with clause (i) above, funds
sufficient to pay any filing or recording tax or fee in connection with any and
all UCC financing statements;

(iv)

subject to the provisions of any subordination agreement that Lender enters into
with the Borrower’s senior revolver lender that is secured by the accounts
receivable and inventory of Borrower, agreements with all banks, securities
brokers, warehousemen, bailees, consignees and other Persons having possession
of or a Lien (other than a Permitted Lien) on any Collateral acknowledging the
Lender’s prior Lien on such Property, in form and substance acceptable to the
Lender;

(v)

such consents, estoppels, subordination agreements, collateral assignments of
leases, landlord waivers and other documents and instruments executed by
landlords, tenants and other Persons party to material contracts relating to any
Collateral as to which the Lender shall be granted a Lien, as reasonably
requested by the Lender; and

(vi)

evidence that all other actions necessary or, in the reasonable opinion of the
Lender, desirable to perfect and protect the Liens created by the Collateral
Documents, and to enhance the Lender’s ability to preserve and protect its
interests in and access to the Collateral, have been taken;

(d)

Financial Statements.  Financial statements of the Borrower, prepared in
accordance with GAAP and dated as of a date not more than ninety (90) days prior
to the date of the Second Term Loan;





4




--------------------------------------------------------------------------------

Execution Copy




(e)

Other Documents.  Such other approvals, opinions, documents or materials as the
Lender may reasonably request; and

(f)

Insurance Documents.  Proof that Borrower has named Lender as an additional
insured and/or beneficiary of any existing insurance policies on the Collateral.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lender that, both before and after
consummation of the transactions to be consummated on the Closing Date, each of
the following statements is and will be true and correct:

3.1

Existence and Power; Capitalization.

(a)

The Borrower:  (i) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (ii) has the
power and authority to own its assets, carry on its business and execute,
deliver, and perform its obligations under, the Credit Documents to which it is
or shall become a party; (iii) has all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and execute,
deliver, and perform its obligations under, the Credit Documents to which it is
or shall become a party, except those that could not reasonably be expected to
have a Material Adverse Effect; (iv) is duly qualified as a foreign corporation,
and licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license, except where the failure to be so
licensed or qualified could not reasonably be expected to have a Material
Adverse Effect; and (v) is in compliance with all Requirements of Law, except
where the failure to be in compliance could not reasonably be expected to have a
Material Adverse Effect.

(b)

As of the Closing Date, the equity capitalization of Borrower shall be as set
forth on Schedule 3.1(b) attached hereto (which sets forth (i) the name of each
shareholder of Borrower and the number and class of shares held by such
shareholder, and (ii) the name of each optionholder or other holder of rights to
acquire shares of capital stock of Borrower and the number of shares that may be
acquired and purchase price and other material terms of such rights).  All
capital stock of Borrower is free and clear of all preemptive rights and of any
Liens, restrictions or limitations, except Liens imposed or created by the
Credit Documents or imposed by applicable securities laws.  As of the Closing
Date, no Person has any right to cause Borrower to redeem or otherwise purchase
any capital stock of Borrower.

3.2

Authorization; No Contravention.  The execution, delivery and performance by
Borrower of this Agreement and by Borrower of any other Credit Documents to
which Borrower is a party have each been duly authorized by all necessary
corporate or limited liability company action, and do not and will not:

(a)

contravene the terms of any of Borrower’s Organization Documents;

(b)

conflict with or result in any breach or contravention of, or the creation of
any Lien under, any document evidencing any Contractual Obligation to which
Borrower is a party, which could reasonably be expected to have a Material
Adverse Effect;

(c)

conflict with any order, injunction, writ or decree of any Governmental
Authority to which Borrower or its Property is subject which could reasonably be
expected to have a Material Adverse Effect; or

(d)

violate any Requirement of Law, which could reasonably be expected to have a
Material Adverse Effect.

3.3

Governmental Authorization.  No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority
(except for recordings or filings in connection with the





5




--------------------------------------------------------------------------------

Execution Copy




Liens granted to the Lender under the Collateral Documents) is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, Borrower of this Agreement or any other Credit Document,
where the failure to obtain such approval, consent, exemption, authorization or
other action by, or notice to, or filing with, any Governmental Authority could
reasonably be expected to have a Material Adverse Effect.

3.4

Binding Effect.  This Agreement and each other Credit Document to which Borrower
is a party constitute the legal, valid and binding obligations of Borrower which
is a party thereto, enforceable against Borrower in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5

No Default.  No Default or Event of Default exists or would result from the
incurring of any Obligations or the grant or perfection of the Lender’s Liens on
the Collateral.  Borrower is not in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect or
that would, if such default had occurred after the Closing Date, create or cause
an Event of Default under Article VI hereof.

3.6

Title to Properties.  The Borrower has and will have good record and marketable
title in fee simple to, or valid leasehold interest in, all real Property, and
have or will have good and marketable title to or the right to use to all
personal Property, necessary or used in the ordinary conduct of its business,
except, in either case, for defects which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, none of such real or personal Property will be subject to any
Liens other than Permitted Liens.

3.7

Taxes.  Borrower has filed all material Federal and other tax returns and
reports required to be filed, and has paid all material Federal and other taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its Properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided and no Notice of Lien has been filed or
recorded.  There is no proposed tax assessment against Borrower which could
reasonably be expected have a Material Adverse Effect.

3.8

Financial Condition.  All financial statements, including the balance sheets of
Borrower dated December 31, 2010 and May 31, 2011 present fairly in all material
respects the consolidated financial condition of Borrower as of the dates
thereof and results of operations for the periods covered thereby.  As of the
Closing Date, Borrower does not have, and will not have, any material
Indebtedness or other liabilities, which are not reflected on the December 31,
2010, consolidated financial statements of Borrower, other than liabilities
incurred in the Ordinary Course of Business since December 31, 2010, the
Indebtedness in favor of the Senior Lender pursuant to the Loan and Security
Agreement between Borrower and Senior Lender dated as of June 17, 2011, and
other than Obligations to the Lender incurred on the Closing Date.

3.9

Liens of the Lender.  The Liens granted to the Lender pursuant to the Credit
Documents will at all times, assuming the proper and timely filing of renewal
statements for all financing statements included in the Collateral Documents and
possession of items of Collateral consisting of instruments or documents of
title or certificated securities, be fully perfected Liens in and to the
Collateral described therein, subject, as to priority, only to Permitted Liens
with respect to the Collateral.

3.10

Litigation.  There are no outstanding orders, decrees or judgments by or with
any Government Authority to which Borrower is a party.  As of the date hereof,
except as set forth on Schedule 3.10, there are no actions, suits, arbitrations
or legal, administrative or other proceedings pending or, to the knowledge of
Borrower, threatened against Borrower, at law or in equity, by or before any
Government Authority.

3.11

Compliance with Law.  The business of Borrower is being conducted in material
compliance with all Applicable Laws.  Borrower has not received any written
notice from any Governmental Authority alleging any violation of any Applicable
Law or directing the Borrower to take any remedial action with respect to such
law, ordinance or regulation.  To the knowledge of Borrower, Borrower is not
(i) under investigation with





6




--------------------------------------------------------------------------------

Execution Copy




respect to the violation of any Applicable Law and (ii) there are no facts or
circumstances that could form the basis for any such violation.

3.12

Intellectual Property.  Borrower owns or has, as applicable, valid licenses to
use all Intellectual Property used in or necessary for the operations or conduct
of its business (collectively, the “Borrower Intellectual Property”).  The
validity and/or enforceability of the Borrower Intellectual Property and the
title of ownership or rights of the Borrower to use the Borrower Intellectual
Property are not being questioned in any litigation, action, claim, suit,
proceeding, hearing, investigation, notice or complaint to which the Borrower is
a party, nor, to the knowledge of the Borrower, is any such action threatened.
 The conduct of Borrower’s business does and will not in the future infringe,
misappropriate or otherwise violate the Intellectual Property rights of any
third party, and, to the knowledge of Borrower, there are no infringements of
the Borrower Intellectual Property by any third party.  Attached hereto as
Schedule 3.12 is a complete and accurate list of all patents, trademarks,
tradenames and copyrights owned by Borrower and registered with the United
States Patent and Trademark Office or any state or foreign Governmental
Authority.

3.13

Full Disclosure.  To Borrower’s knowledge, the representations and warranties
made by Borrower in this Agreement and in the other Credit Documents, taken as a
whole, do not contain or will not contain, as of the date made, any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements made herein and therein not misleading.

ARTICLE IV
AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, unless the Lender shall waive compliance
therewith in writing, Borrower shall comply with the following covenants:

4.1

Financial Statements.  The Borrower shall maintain a system of accounting
established and administered in accordance with sound business practices to
permit the preparation of financial statements in conformity with Borrower’s
GAAP (provided that monthly financial statements shall not be required to have
footnote disclosure and shall be subject to normal year-end adjustments).

4.2

Certificates; Maximum Amount Calculation; Other Information.  The Borrower shall
furnish to the Lender:

(a)

as soon as available, but not later than sixty (60) days after the end of each
fiscal year, a copy of Borrower’s internally approved annual operating budget
for the ensuing fiscal year, for Borrower;

(b)

promptly, such additional business, financial, corporate affairs and other
information as the Lender may from time to time reasonably request which shall
include monthly financial reports; provided, however, that absent an Event of
Default, Borrower shall not be required to provide financial information more
often than monthly.

4.3

Notices.  The Borrower shall notify the Lender of any of the following, promptly
(and in no event later than five (5) Business Days after any Responsible Officer
obtains actual knowledge thereof):

(a)

the occurrence or existence of any Default or Event of Default or any event or
circumstance that is reasonably likely to become a Default or Event of Default;

(b)

the occurrence or existence of any action or set of facts or circumstances that
has resulted in, or is reasonably likely to result in a Material Adverse Effect;
and

(c)

any material change in accounting policies or financial reporting practices by
Borrower.

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein, and stating what action Borrower proposes to





7




--------------------------------------------------------------------------------

Execution Copy




take with respect thereto and at what time.  Each notice under this
Section 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Credit Document that have been breached or
violated.

4.4

Maintenance of Property.  The Borrower shall maintain and preserve all its
Property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted, and make all reasonably necessary
repairs thereto and renewals and replacements thereof, except as permitted by
Section 5.2.

4.5

Insurance.  The Borrower shall maintain, with financially sound and reputable
independent insurers, insurance with respect to its Properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.  From
and after the Closing Date, Borrower shall name Lender as an additional insured
and/or beneficiary of any insurance policies on the Collateral, either then in
existence or thereinafter obtained.

4.6

Compliance with Laws.  The Borrower shall comply with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business except
where such noncompliance could not reasonably be expected to result in a
Material Adverse Effect.

4.7

Inspection of Books and Records.  The Borrower shall maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Borrower.  Borrower shall permit
representatives and independent contractors of the Lender to visit and inspect
any of its Properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice of at least
three days to Borrower; provided, however, when an Event of Default exists the
Lender may do any of the foregoing at any time during normal business hours and
without advance notice.

4.8

Further Assurances.

(a)

The Borrower shall ensure that all written information, exhibits and reports
furnished to the Lender, taken as a whole, do not and will not contain any
untrue statement of a material fact and do not and will not omit to state any
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect in light of the circumstances in which made,
and will promptly disclose to the Lender and correct any material defect or
error that may be discovered therein or in any Credit Document or in the
execution, acknowledgment or recordation thereof.

(b)

Promptly upon request by the Lender, Borrower shall take such additional actions
as the Lender may reasonably require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Credit Document,
(ii) to subject to the Liens created by any of the Collateral Documents any of
the Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, (iv) to
subject to first, perfected Liens in favor of the Lender all Property of
Borrower (other than those Permitted Liens that Lender has agreed in writing may
be senior in priority to the Lien of Lender in certain Collateral), and (v) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Lender the rights granted or now or hereafter intended to be granted to the
Lender under any Credit Document or under any other document executed in
connection therewith.

ARTICLE V
NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that, so long as the Lender shall have
any commitment outstanding and in effect hereunder, or any Obligation shall
remain unpaid or unsatisfied, unless the Lender shall waive compliance therewith
in writing, Borrower shall comply with the following covenants:





8




--------------------------------------------------------------------------------

Execution Copy




5.1

Limitation on Liens.  The Borrower shall not, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a)

any Lien existing on the Property of Borrower on the Closing Date and listed on
Schedule 5.1 attached hereto;

(b)

any Lien created under any Credit Document; and

(c)

Liens for taxes, fees, assessments or other governmental charges which are not
delinquent or remain payable without penalty.

5.2

Disposition of Property.  The Borrower shall not, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the foregoing
with a cost basis in excess of $100,000, except in the Ordinary Course of
Business.

5.3

Consolidations and Mergers.  The Borrower shall not merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person.

5.4

Loans and Investments; Acquisitions.  The Borrower shall not purchase or acquire
or make any commitment for any capital stock, equity interest or any obligations
or other securities of, or any interest in, any Person (other than Borrower), or
make or commit to make any Acquisitions, or make or commit to make any advance,
loan, extension of credit or capital contribution to or any other investment in,
any Person including any Affiliate of Borrower (but other than Borrower), except
for:

(a)

investments in Cash Equivalents; and

(b)

extensions of credit in the nature of accounts receivable (including, but not
limited to, intercompany accounts receivable) or notes receivable arising from
the sale or lease of goods or services in the Ordinary Course of Business.

5.5

Limitation on Indebtedness.  The Borrower shall not create, incur, assume,
suffer to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

(a)

Indebtedness incurred pursuant to this Agreement;

(b)

Indebtedness existing on the Closing Date and listed on Schedule 5.5 attached
hereto; and

(c)

Subordinated Debt, if any.

The Borrower shall not pay any Subordinated Debt at any time that the payment of
such Indebtedness by Borrower is prohibited by the terms of subordination
thereof.

5.6

Transactions with Affiliates.  The Borrower shall not enter into any transaction
with any of its Affiliates which is on terms that are less favorable to Borrower
than those that would be obtainable at the time in an arms-length transaction
with any Person who is not an Affiliate.

5.7

Contingent Obligations.  The Borrower shall not create, incur, assume or suffer
to exist any Contingent Obligations.

5.8

Restricted Payments.  The Borrower shall not declare or make any dividend
payment or other distribution of assets, properties, cash, Cash Equivalents,
rights, obligations or securities on account of any





9




--------------------------------------------------------------------------------

Execution Copy




shares of any class of its capital stock, or purchase, redeem or otherwise
acquire for value any shares of its capital stock or any warrants, rights or
options to acquire such shares, now or hereafter outstanding.

5.9

Change in Business.  The Borrower shall not engage in any material line of
business substantially different from the business now being conducted by
Borrower.

5.10

Changes in Structure.  Borrower shall not make any material changes in its
equity capital structure (including in the terms of its outstanding stock), or
amend its Organization Documents in any respect materially adverse to the
Lender; provided, however, nothing herein shall be deemed to prohibit Borrower
from raising capital through the sale of equity securities in one or more bona
fide financing transactions.

5.11

Accounting Changes.  The Borrower shall not make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of Borrower.

5.12

Names; Collateral Locations.

(a)

The Borrower will not change its name or the location of its principal place of
business or chief executive office, establish any additional place of business
or adopt any new trade name unless (i) Borrower shall give to the Lender at
least thirty (30) days’ prior notice thereof, and (ii) prior to establishing
such additional place of business or new trade name, Borrower shall execute any
documents and notices reasonably required by the Lender in order to preserve the
perfection of the Lender’s security interests in the Collateral.

(b)

Except as set forth on Schedule 5.12(b) attached hereto, the Borrower will not
store, keep or maintain any material amount of Collateral consisting of
Inventory, machinery or equipment or fixtures at any location other than
Borrower’s headquarters location or such other locations that are acquired after
the Closing Date in transactions not otherwise prohibited hereunder (provided
that Borrower complies with Section 5.14 in respect thereof), and except for any
Collateral that has been sold in transactions otherwise permitted hereby or as
the Lender may approve from time to time in writing; provided, however, in the
event that Senior Lender is repaid in full and its senior security interest
terminates, Borrower will take such actions as may reasonably be requested by
Lender to perfect and protect its security interests in Borrower inventory or
other property held or warehoused by third parties in (including obtaining
customary acknowledgements and waivers from the third parties in favor of
Lender.

5.13

New Real Property Interests; Leasehold Assignments and Landlord Consents.  In
connection with the establishment of any new place of business by Borrower,
Borrower will use reasonable efforts to obtain from any lessor of such place of
business a leasehold assignment in favor of the Lender and a landlord consent
acknowledging the Lender’s Liens, each in form and substance reasonably
acceptable to the Lender.

5.14

Capital Expenditures.  The Borrower shall not make or incur any obligation to
make capital expenditures (including, without limit, capital leases) of Borrower
or any subsidiary of Borrower in excess of $100,000 per calendar year.

5.15

Debt Coverage Ratio.  Borrowers shall maintain a minimum Debt Coverage Ratio of
1.10 to be tested as of the end of each month.

ARTICLE VI
EVENTS OF DEFAULT

6.1

Event of Default.  Any of the following shall constitute an “Event of Default”:

(a)

Non-Payment.  The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal on any Obligations, or (ii) within five (5) days
after the same shall be due, any amount of interest, fee or other amount payable
hereunder or pursuant to any other Credit Document; or





10




--------------------------------------------------------------------------------

Execution Copy




(b)

Representation or Warranty.  Any representation or warranty by Borrower made or
deemed made herein, or in any Credit Document, or which is contained in any
certificate, document or financial or other statement by Borrower or its
Responsible Officers, furnished at any time under this Agreement, or in or under
any Credit Document, shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c)

Other Defaults.  The Borrower fails to perform or observe any other term or
covenant contained in this Agreement or any Credit Document, and such default
shall continue unremedied for a period of twenty (20) days after the earlier of
(i) the date upon which a Responsible Officer of Borrower knew or should have
known in the exercise of reasonable care and inquiry of such failure or (ii) the
date upon which written notice thereof is given to Borrower by Lender; or

(d)

Cross-Default.  The Borrower (i) fails to make any payment in respect of any
Indebtedness (other than the Obligations) or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the expiration of all applicable grace or notice periods, if
any, specified in the document relating thereto on the date of such failure; or
(ii) fails to perform or observe any other condition or covenant after the
expiration of all applicable grace or notice periods, if any, or any other event
shall occur or condition exist after the expiration of all applicable grace or
notice periods, if any, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded; or

(e)

Insolvency; Voluntary Proceedings.  The Borrower (i) becomes insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) voluntarily ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing; or

(f)

Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding is commenced
or filed against Borrower, or any writ, judgment, warrant of attachment,
execution or similar process, is issued or levied against a substantial part of
Borrower’s Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within sixty (60) days
after commencement, filing or levy; (ii) Borrower admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) Borrower acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

(g)

Monetary Judgments.  One or more judgments, non-interlocutory orders, decrees or
arbitration awards shall be entered against Borrower involving in the aggregate
a liability (not fully covered by independent third-party insurance) as to any
single or related series of transactions, incidents or conditions, of $50,000 or
more and not covered by insurance, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of forty-five (45) days after
the entry thereof; or

(h)

Non-Monetary Judgments.  Any non-monetary judgment, order or decree shall be
rendered against Borrower which does or would reasonably be expected to have a
Material Adverse Effect, and there shall be any period of forty-five (45)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(i)

Collateral.  Any material provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against Borrower which is
a party thereto, or Borrower shall so





11




--------------------------------------------------------------------------------

Execution Copy




state in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in any material
amount of Collateral purported to be covered thereby or such security interest
shall for any reason cease to be a perfected and first priority security
interest subject only to Permitted Liens; or

(j)

Change of Control.  A Change of Control shall occur;

(k)

Invalidity of Subordination Provisions.  (i) The subordination provisions of any
Subordinated Debt shall for any reason be revoked, or (ii) any Person holding
Subordinated Debt having an aggregate principal amount of more than $100,000
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or (iii) the Indebtedness
hereunder for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions; or

(l)

Failure to Deliver Pledged Shares.  If, prior to November 30, 2011, the
Shareholder shall not have (i) granted Lender a first priority security interest
in the Released Shares, (ii) delivered to Lender as collateral under the
Shareholder Security Agreement, free and clear of any Liens, certificates
representing the Released Shares along with a stock assignment separate from
certificate, executed in blank in substantially the same form as attached to the
Shareholder Security Agreement, and (iii) executed and delivered such other
documents as Lender may reasonably require in order to perfect its security
interest in the Released Shares.

6.2

Remedies.  If any Event of Default occurs, the Lender may:

(a)

declare any commitment to fund the Second Term Loan terminated (if not
previously closed), whereupon such commitment shall forthwith be terminated;

(b)

declare the unpaid principal amount of all outstanding Obligations, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; and

(c)

exercise all rights and remedies available to it under the Credit Documents or
Applicable Law.

6.3

Rights Not Exclusive.  The rights provided for in this Agreement and the other
Credit Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

ARTICLE VII
MISCELLANEOUS

7.1

Amendment and Waiver.  Any term, covenant, agreement or condition of this
Agreement, the Notes or the other Credit Documents may, with the written consent
of Borrower and Lender, be amended, or compliance therewith may be waived in
writing (either generally or in a particular instance and either retroactively
or prospectively) by the Lender.

7.2

Expenses.  Borrower agrees, whether or not the transactions hereby contemplated
shall be consummated, to pay or reimburse the Lender for all reasonable
out-of-pocket fees, costs and expenses incurred in connection with this
Agreement, the Credit Documents, any due diligence investigation, and the other
instruments and documents and the transactions hereby contemplated, including,
without limitation, all such reasonable fees, costs and expenses incurred after
the Closing Date with respect to the enforcement of any provision of any such
agreement or instrument or the collection of any sums due thereunder (including,
without limitation, the reasonable fees and expenses of attorneys and
accountants retained by the Lender or its or their respective agents for such
purposes), any proposed amendments, supplements or waivers (whether or not the
same shall be signed or shall become effective) under or in respect of any such
agreement or instrument, any assignment or participation of the Obligations
(other than transfer taxes, if any), or any of them, by any Note holder
(including the costs of





12




--------------------------------------------------------------------------------

Execution Copy




additional or supplemental documentation of the Credit Documents and the fees of
any collateral trustee), any workout or restructuring of the Indebtedness or
capital structure of Borrower (whether or not the same shall be consummated or
shall become effective) under or in respect of any such agreement or instrument
and any other agreements and instruments prepared in connection therewith and
the consideration of any legal questions relevant thereto, all taxes and fees
incurred in connection with the filing or recording of any Credit Documents, all
expenses incurred in connection with the reproduction of such agreements and
instruments and all stamp and other similar taxes (together in each case with
interest and penalties, if any) which may be payable in respect of the execution
and delivery of such agreement or instruments, or the issuance, delivery or
acquisition by the Lender of any Note or otherwise pursuant to this Agreement,
and the reasonable fees and disbursements of Jeffer, Mangels, Butler & Mitchell
LLP, and of any special or local counsel in connection with preparation of such
agreements and instruments, the rendering of legal opinions, and the
transactions hereby and thereby contemplated (including, without limitation, in
connection with any such enforcement, amendment, supplement, waiver, workout,
restructuring or consideration of legal questions.)  The obligations of Borrower
under this Section 7.2 shall survive the termination of this Agreement, the
payment or transfer of any Obligations, the enforcement of any provision hereof
or thereof or collection of any amount due hereunder or thereunder, any such
amendments or waivers and any such consideration of legal questions.

7.3

Survival of Representations and Warranties.  All representations and warranties
of Borrower contained herein or made in writing by or on behalf of Borrower in
connection herewith, shall (i) survive the execution and delivery of this
Agreement and the other Credit Documents and the delivery of the Notes, and
(ii) be deemed to be material and to have been relied upon by the Lender,
regardless of any investigation made by the Lender.

7.4

Successors and Assigns.  All representations, warranties, covenants and
agreements of Borrower in this Agreement shall bind and inure to the benefit of
the respective successors and assigns of Borrower whether so expressed or not.
 The provisions of this Agreement are intended to be for the benefit of all
Persons who may from time to time be Lender hereunder, and shall be enforceable
by any such holder, whether or not an express assignment to such holder of
rights under this Agreement has been made.

7.5

Notices.  All notices and communications under this Agreement shall be in
writing and shall be (a) delivered in person, or (b) mailed, postage prepaid,
either by registered or certified mail, or (c) sent by reputable overnight
express carrier, or (d) sent by facsimile, addressed or to the facsimile number,
in each case, as follows:

if to the Lender:

Breakwater Investment Management, LLC
1999 Avenue of the Stars, Suite 3430
Los Angeles, CA  90067
Attn:  Saif Mansour, Managing Partner
Tel.:  (310) 479-4054
Fax:  (310) 479-4056




with a copy to (which shall not constitute notice):




Jeffer, Mangels, Butler & Mitchell LLP

1900 Avenue of the Stars, 7th Floor

Los Angeles, CA  90067

Attn:  Robert Steinberg

Tel.:  (310) 203-8080

Fax:  (310) 203-0567




or to such other address or facsimile number as the Lender may have designated
to Borrower in writing; and

if to Borrower:

iSatori Technologies, Inc.
15000 W. 6th Avenue, Suite 202
Golden, CO  80401
Attn:  Stephen Adelé






13




--------------------------------------------------------------------------------

Execution Copy




Tel.:  (303) 215-9174
Fax:  (303) 215-1386




with a copy to (which shall not constitute notice):




Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado 80202

Attn:  Gary N. Meade, Esq.

Tel.:  (303) 892-9400

Fax:  (303) 893-1379




or to such other address or facsimile number as Borrower may have designated to
the Lender by such notice.

All notices sent pursuant to the terms of this Section shall be deemed received
(i) if personally delivered, then on the date of delivery, (ii) if sent by
overnight, express carrier, then on the next Business Day immediately following
the day timely sent for overnight delivery, (iii) if sent by registered or
certified mail, then on the earlier of the third Business Day following the day
sent or when actually received, or (iv) by facsimile transmission as long as
such transmission and confirmation copy of such transmission is sent the same
day by any of the methods described in (i), (ii) or (iii) herein.

7.6

No Waiver:  Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

7.7

Indemnity.  Whether or not the transactions contemplated hereby shall be
consummated, Borrower shall indemnify, defend and hold harmless the Lender and
each of Lender’s officers, directors, employees, counsel, agents,
representatives, and attorneys-in-fact (each, an “Indemnified Person”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses or disbursements (including
reasonable Attorney Costs):

(a)

of any kind or nature whatsoever with respect to the execution, delivery,
enforcement and administration of this Agreement and any other Credit Documents,
or the transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to this Agreement or the Obligations or the use of
the proceeds thereof, whether or not any Indemnified Person is a party thereto;
and

(b)

which may be incurred by or asserted against such Indemnified Person in
connection with or arising out of any pending or threatened investigation,
litigation or proceeding, or any action taken by any Person, with respect to any
Environmental Claim arising out of or related to any Property subject to a Lien
in favor of the Lender;

(all the foregoing, collectively, the “Indemnified Liabilities”); provided, that
Borrower shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of such Indemnified Person.

No action, except for gross negligence and willful misconduct, taken by legal
counsel chosen by the Lender in defending against any investigation, litigation
or proceeding or requested remedial, removal or response action shall vitiate or
any way impair Borrower’s obligation and duty hereunder to indemnify and hold
harmless the Lender.  Neither Borrower nor any other Person is entitled to rely
on any site visit, observation, or testing by the Lender.  Except as required by
law, the Lender shall not be obligated to disclose to Borrower or any other
Person any report or findings made as a result of, or in connection with, any
site visit, observation, or testing by the Lender (or any contractee of the
Lender).





14




--------------------------------------------------------------------------------

Execution Copy




The obligations in this Section 7.7 shall survive payment of all other
Obligations.  At the election of any Indemnified Person, Borrower shall defend
such Indemnified Person using legal counsel satisfactory to such Indemnified
Person in such Indemnified Person’s sole discretion, at the sole cost and
expense of Borrower.  All amounts owing under this Section 7.7 shall be paid
within thirty (30) days after demand.

7.8

Counterparts.  This Agreement may be executed and delivered by one or more of
the parties to this Agreement in any number of separate counterparts, each of
which shall be deemed an original, and all of said counterparts taken together
shall be deemed to constitute but one and the same instrument.  Counterparts of
this Agreement may be delivered by facsimile or PDF transmission, each of which
shall constitute an original.  A set of the copies of this Agreement signed by
all the parties shall be lodged with each of Borrower and the Lender.

7.9

Integration and Severability; Release.  This Agreement, taken together with the
other Credit Documents, embodies the entire agreement and understanding among
Borrower and the Lender with respect to the matters addressed herein and
therein, and supersedes all prior agreements and understandings relating to the
subject matter hereof and thereof.  In case any one or more of the provisions
contained in this Agreement or in any instrument contemplated hereby, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein, and any other application thereof, shall not in any way be
affected or impaired thereby.  In such event, the invalid, illegal or
unenforceable provisions shall be invalidated, curtailed or limited only to the
extent required to conform such provisions to the requirements of applicable law
and the affected provisions of this Agreement shall be deemed to be amended only
to extent necessary to reflect the requirements of applicable law.  Execution of
this Agreement by Borrower and the Lender constitutes a full, complete and
irrevocable release of any and all claims which Borrower may have at law or in
equity against the Lender, and that the Lender may have at law in equity against
Borrower in respect of all prior discussions and understandings, verbal or
written, relating to the subject matter of this Agreement and the other Credit
Documents.

7.10

Captions.  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

7.11

Independence of Provisions.  The parties acknowledge that this Agreement and
other Credit Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement.

7.12

Interpretation.  This Agreement is the result of negotiations among and has been
reviewed by counsel to Borrower and the Lender, and is the product of all
parties hereto.  Accordingly, this Agreement and the other Credit Documents
shall not be construed against the Lender merely because of the involvement of
Lender or its counsel in the preparation of such documents and agreements.

7.13

No Third Parties Benefited.  This Agreement is made and entered into for the
sole protection and legal benefit of Borrower, the Lender and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Credit Documents.  The
Lender shall have no obligation to any Person not a party to this Agreement or
other Credit Documents.

7.14

GOVERNING LAW AND JURISDICTION.

(a)

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE CREDIT DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.





15




--------------------------------------------------------------------------------

Execution Copy




(b)

BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN
LOS ANGELES COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS; PROVIDED, THAT
LENDER AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF LOS ANGELES COUNTY, CALIFORNIA; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LENDER.  BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND
BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

ARTICLE VIII
DEFINITIONS

8.1

Defined Terms.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by
Borrower of all or a substantial part of the assets of a Person, or of any
business, division or product line of a Person, (b) the acquisition by Borrower
of in excess of fifty percent (50%) of the capital stock, partnership interests
or equity of any Person or otherwise causing any Person to become a subsidiary
of Borrower, (c) a merger or consolidation or any other combination of Borrower
with another Person (other than Borrower or a Person that is already a
subsidiary of Borrower at the time) provided that Borrower is the surviving
entity, or (d) a merger or consolidation or any other combination of a
subsidiary of Borrower with another Person (other than a Person that is already
a subsidiary of Borrower at the time) provided that Borrower or a subsidiary
shall own in excess of fifty percent (50%) of the capital stock or equity of
such Person or the surviving entity.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.
 Notwithstanding the foregoing, the Lender shall not be deemed an “Affiliate” of
Borrower or of any subsidiary of Borrower.

“Applicable Law” means any federal, state or local statute, law (including
common law), ordinance, regulation, order, writ, injunction, directive, judgment
or decree applicable to the parties hereto, or any of their respective
Affiliates, properties, or assets, as the case may be.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
Los Angeles, California are generally open for business.





16




--------------------------------------------------------------------------------

Execution Copy




“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of Borrower under any
Capital Leases which would be categorized as principal indebtedness for purposes
of GAAP.

“Capital Stock” means and includes (a) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, preferred or preference stock
and interests in limited liability companies, (b) all equity or ownership
interests in any Person of any type, and (c) all options, warrants, stock
appreciation rights or other rights with equity features, and all rights to
acquire, directly or indirectly, any of the foregoing.

“Cash Equivalents” means:  (a) readily marketable obligations issued or fully
guaranteed or insured by the United States Government or any agency thereof
having maturities of not more than one (1) year from the date of acquisition;
(b) deposit accounts, certificates of deposit, time deposits, repurchase
agreements, reverse repurchase agreements, or bankers’ acceptances, having in
each case a tenor of not more than one (1) year from the date of acquisition
thereof, issued by any Qualifying Bank; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service Inc. and in either case having a tenor of not more than six (6) months
from the date of acquisition thereof and issued by a corporation (other than
Borrower or any of its Affiliates) organized under the laws of any State of the
United States of America or the District of Columbia; and (d) money market
mutual funds, each with assets of at least $500,000,000, and substantially all
of which assets consist of obligations of the type included in clauses (a)
through (c) above.  Cash Equivalents shall at all times be denominated and
payable in Dollars.

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections  13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule  13d-3 under the Exchange Act), directly or indirectly
(through direct acquisition, merger, or otherwise), of 50%, or more, of the
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act), or (b) a sale of
all or substantially all of the assets of Borrower in one transaction or a
series of transactions.

“Closing Date” means the date on which all conditions precedent set forth in
Section 2.1 are satisfied or waived by the Lender and on which the Initial Term
Loan is funded.

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by Borrower as debtor in or upon which a Lien
now or hereafter exists in favor of the Lender whether under this Agreement or
under any other documents executed by any such persons and delivered to the
Lender.

“Collateral Documents” means, collectively, the Security Agreement, and all
other security agreements, mortgages, deeds of trust, lease assignments,
landlord consents, mortgagee consents, guarantees and other similar agreements,
and all amendments, restatements, modifications or supplements thereof or
thereto, between Borrower and the Lender pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against Borrower as debtor in favor of the Lender as secured party.

“Contingent Obligation” means, as to any Person:  (a) any Guaranty Obligation of
that Person; and (b) any direct or indirect obligation or liability, contingent
or otherwise, of that Person:  (i) in respect of any Surety Instrument issued
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings or payments; or (ii) to purchase any materials,
supplies or other Property from, or to obtain the services of, another Person if
the relevant contract or other related document or obligation requires that
payment for such materials, supplies or other Property, or for such services,
shall be made regardless of whether delivery of such materials, supplies or
other Property is ever made or tendered, or such services are ever





17




--------------------------------------------------------------------------------

Execution Copy




performed or tendered.  The amount of any Contingent Obligation shall be deemed
equal to the maximum reasonably anticipated liability in respect thereof.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Credit Documents” means this Agreement, the Notes, the Security Agreement, the
Initial Warrant, the Second Warrant, if any, the Shareholder Security Agreement,
the Collateral Documents, and all other agreements, instruments or documents
delivered to the Lender in connection with transactions contemplated by this
Agreement.

“Debt Coverage Ratio” means, for a given calculation period, the ratio
(expressed as a decimal number) of (i) EBITDA to (ii) the total interest expense
and principal payments of the Borrower (on a consolidated basis) for such
calculation period on any Indebtedness, as determined in conformity with GAAP
consistently applied by Borrower and tested on a trailing three month basis.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.  “EBITDA” shall mean, for any applicable period of determination, the
sum of Borrower’s (on a consolidated basis) (i) net income for such period,
(ii) provision for taxes during such period, (iii) total interest expense (net
of interest income) on any Indebtedness, (iv) the amount of all amortization
expense and depreciation expenses for such period that were deducted in arriving
at the net income for such period, all of the foregoing calculated in accordance
with GAAP consistently applied.

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination; provided, however, that the fact that immaterial assets of
Borrower are not classified in accordance with generally accepted accounting
principles as discussed in the accountants report for Borrower’s annual
financial statements for 2010 shall be allowed when determining if financial
statements are in accordance with GAAP pursuant to this Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”) or otherwise to assure or hold harmless the
holder of any such primary obligation against loss in respect thereof.

“Indebtedness” of any Person means, without duplication:  (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than:  [i] trade payables
entered into in the Ordinary Course of Business pursuant to ordinary terms, and
[ii] ordinary accrued wages, fees and benefits due employees and consultants
incurred in the Ordinary Course of Business within the current unexpired payroll
period of such Person as of any date on which Indebtedness is determined
hereunder; provided, however, that such exclusion shall not apply to the use of
the term “Indebtedness” in Section 6.1(d)); (c) all non-contingent reimbursement
or payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced





18




--------------------------------------------------------------------------------

Execution Copy




incurred in connection with the acquisition of property, assets or businesses;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (f) all Capital Lease Obligations;
(g) all indebtedness referred to in clauses (a) through (f) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (h) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, State or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means any and all intellectual property or similar
proprietary rights recognized in any jurisdiction in the world, including
systems, trademarks, service marks, trade names, slogans, logos, designs and
general intangibles of like nature, together with all applications or
registrations therefor and the goodwill of the business associated therewith,
patents, patentable materials, patent applications, formulas, procedures,
methods, apparatus, ideas, creations, techniques, processes, inventions and
invention disclosures (whether patentable or unpatentable), works of authorship,
copyrights and copyrightable materials, together with all applications and
registrations therefor, mask works, trade secrets, confidential or proprietary
technical information, know-how, show-how, algorithms, programs, subroutines,
tools, research in progress, technology, and similar rights.

“Inventory” means “inventory” as defined in the Uniform Commercial Code in the
applicable jurisdiction.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease Obligation, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law) and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an Operating Lease.

“Material Adverse Effect” means a negative result or potential result arising
directly or indirectly from facts that, in the totality of the circumstances,
Lender considers substantive and germane to (i) the business, assets,
operations, prospects or financial or other condition of Borrower, (ii) the
ability of Borrower to pay or perform in accordance with the terms of any of
their respective agreements with Lender or any other Person, (iii) the rights
and remedies of Lender under any of the Credit Documents or Collateral
Documents, or (iv) the perfection or priority of any Lien granted to Lender
under any of the Collateral Documents affecting or relating to any material
amount of Collateral.

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

“Obligations” means all of the Notes, the Initial Term Loan, the Second Term
Loan, and other Indebtedness, advances, debts, liabilities, obligations,
covenants and duties owing by Borrower to the Lender or any other Person
required to be indemnified, that arises under any Credit Document, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.





19




--------------------------------------------------------------------------------

Execution Copy




“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease.

“Ordinary Course of Business” means, in respect of any transaction involving
Borrower, the ordinary course of such Person’s business, as conducted by any
such Person in accordance with past practice (or as modified pursuant to the
good faith reasonable business judgment of the Board or a Responsible Officer of
such Person) and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Credit Document.

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
stockholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, and for any limited
liability company, the articles of organization, any operating agreement, any
member control agreement, and any other agreement, instrument or document
relating to the rights of holders of equity interests or profit interests in
such limited liability company.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Qualifying Bank” means a United States commercial bank which is a member of the
Federal Reserve System, has a rating of BBB or better from Moody’s Investors
Services, Inc., a rating of BBB or better from Standard and Poor’s Corporation,
and has capital and surplus and undivided profits in excess of $500,000,000.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means any corporate officer of Borrower, the chief
executive officer or the president of Borrower, or any other officer having
substantially the same authority and responsibility; or, the chief financial
officer or the treasurer of Borrower, or any other officer having substantially
the same authority and responsibility.

“Security Agreement” means that certain General Security Agreement executed by
Borrower to Lender, securing payment and performance of Borrower’s Obligations
under this Agreement, the form of which is attached hereto as Exhibit C and
incorporated herein by this reference.

“Senior Lender” means AvidBank Corporate Finance, a division of AvidBank or any
replacement senior lender of Borrower.

“Subordinated Debt” means Indebtedness of Borrower which is unsecured and is
subordinated in right of payment and enforcement to the Obligations on terms and
conditions which are acceptable to the Lender, in its respective sole
discretion.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“UCC” means the Uniform Commercial Code as adopted in the State of California as
of the Closing Date, and as the same may be amended from time to time
thereafter.

“United States” and “U.S.” each means the United States of America.





20




--------------------------------------------------------------------------------

Execution Copy




8.2

Other Interpretive Provisions.

(a)

Defined Terms.  Unless otherwise specified herein or therein, all terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto.  The meaning of defined
terms shall be equally applicable to the singular and plural forms of the
defined terms.  Terms (including uncapitalized terms) not otherwise defined
herein and that are defined in the UCC shall have the meanings therein
described.

(b)

The Agreement.  The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and subsection, section,
schedule and exhibit references are to this Agreement unless otherwise
specified.

(c)

Certain Common Terms.  The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.  The term “including” is not limiting and means “including
without limitation.”

(d)

Performance; Time.  Whenever any performance obligation hereunder (other than a
payment obligation) shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(e)

Amendments to Documents.  Unless otherwise expressly provided herein, references
to agreements and other contractual instruments, including this Agreement and
the other Credit Documents, shall be deemed to include all subsequent
amendments, thereto, restatements thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Credit Document.

(f)

Laws.  References to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

8.3

Accounting Principles.

(a)

Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.  No Accounting Changes (as hereinafter defined) shall
affect the financial covenants, standards or terms contained in this Agreement;
provided that Borrower shall include a description in each Officer’s Certificate
and other financial reports required to be delivered hereunder which explains
the differences between the financial statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes).  “Accounting Changes” means:
 (a) changes in accounting principles required by GAAP and implemented by
Borrower; and (b) changes in accounting principles recommended by Borrower’s
certified public accountants.

(b)

References herein to “fiscal year,” “fiscal quarter” and “fiscal month” refer to
such fiscal periods of Borrower.

(c)

Whenever the terms “satisfactory to the Lender,” “determined by the Lender,”
“acceptable to the Lender,” “Lender shall elect,” “Lender shall request” or
similar terms are used in the Credit Documents with respect to the Lender,
except as otherwise specifically provided therein, such terms shall mean





21




--------------------------------------------------------------------------------

Execution Copy




satisfactory to, at the election of, determined by, acceptable to or requested
by the Lender in its sole reasonable discretion.

(d)

Wherever the term “to the knowledge of Borrower” or “to Borrower’s knowledge” or
similar terms are used in the Credit Documents, such term shall mean the actual
knowledge of any of any officer or director of Borrower.

(e)

Any statements, representations or warranties that are based upon the knowledge
of Borrower shall be deemed to have been made after a reasonably diligent
inquiry by Borrower with respect to the matter in question.

[Balance of page intentionally left blank; signature page follows.]





22




--------------------------------------------------------------------------------

Execution Copy







IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

BORROWER:

 

 

 

ISATORI TECHNOLOGIES, INC., a Colorado corporation

 

 

 

 

 

 

By:

 

 

 

Stephen Adele, President

 

 

 

 

 

 

LENDER:

 

 

 

BREAKWATER STRUCTURED GROWTH OPPORTUNITIES FUND, L.P., a Delaware limited
partnership

 

 

 

By:

Breakwater Investment Management, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Saif Mansour, Managing Partner








23




--------------------------------------------------------------------------------

Execution Copy










[Signature Page to Loan Agreement]





24


